Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about January 8, 2002, which, upon a finding of permanent neglect, terminated respondent-appellant’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent’s drug use contributed to the child’s removal from her home, that respondent only sporadically submitted to random drug tests arranged by the agency as a necessary part of any plan for the return of the *241child, and that respondent failed to attend almost half of the scheduled visits with the child (see Matter of Makever Carl B., 298 AD2d 303 [2002]). A preponderance of the evidence shows that the child is thriving in her foster care and that her best interests would be served by freeing her for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The circumstances do not warrant a suspended judgment. Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.